DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 9, 2022 has been received and entered.
3.	Claims 1-10 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group II, claims 7-10, in the reply filed on June 9, 2022 is acknowledged.
5.	Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 7-10 are examined on the merits.

Claim Objections
7.	Claim 7 is objected to because of the following informalities: in line 5, there is a comma missing between “Scirpusin A” and “Cyperusphenol A”.  Appropriate correction is required.
8.	Claim 10 is objected to because of the following informalities: 
	In lines 2 and 3, the phrase “into contact” is repeated twice.  The repetition appears to be a typographical error.  It is suggested that the first recitation be deleted for clarity.
In line 4, there is a comma missing between “Scirpusin A” and “Cyperusphenol A”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Overall claim 7 is unclear as drafted.  It is unclear if it is intended to encompass an in vivo or in vitro treatment.  In addition, if the claim is directed to an in vivo treatment, it is unclear what subjects are treated.  The metes and bounds of the claim are unclear.  It is difficult to determine what types of treatments would be included or excluded from the claim.
Claim 7, at item (a), is indefinite because it is unclear what genes and proteins are encompassed by “genes and proteins that function individually or in combination to specifically recruit brown adipocytes or beige or brite adipocytes.”  It is unclear what is considered to be a “specific” recruitment.  In addition, the claim does not state what the “recruitment” is for.  Furthermore, the specification and claims only list three examples of the genes and proteins (see claim 8). Thus, it is difficult to determine what genes and proteins are encompassed by this limitation.  
Claim 7, at item (b), is indefinite because it is unclear what phenotypes are encompassed by “brite like phenotype”.
Claim 7 at line 8, it also indefinite because applicant has not inserted an “and” or an “or” between items (b) and (c).  Thus, it is unclear if all of items (a)-(c) are required or just one of these items.
10.	Claim 8 is indefinite because it is unclear what is meant by “one factor”.
11.	Claim 9 is indefinite because the phrase “is essential in conditions” is passive, narrative language that makes it unclear what limitations are required by the claim.  It is unclear if claim 9 is requiring the specific treatment of the subjects listed or if these subjects are simply intended uses.  In addition, “cold thermogenesis” and “sports endurance” are not considered to be “conditions”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim(s) 7-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (Latin American Journal of Pharmacy (2017), vol. 36, no. 3, pp. 590-4), Kurita (JP 2014-172841 A – English translation) and Majeed (US 10,172,903).
	Deng teaches an extract from Cyperus rotundus that contains scirpusin A, scirpusin B, cyperushphenol A and cyperushphenol B.  The reference teaches that the composition is useful for lowering blood sugar levels in diabetic patients (see abstract, Introduction, and page 594).  The reference does not teach including piceatannol or Passiflora edulis in the composition.
	However, Kurita teaches using a Passiflora edulis extract which contains piceatannol to lower blood sugar levels in diabetic patients (see paragraphs 10, 13, and 37 of the translation).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat diabetes.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat diabetes, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat diabetes.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	The references do not specifically teach that administration of the composition has the effects on energy expenditure, adipocytes, and adipogeneis claimed by applicant.  However, applicant’s specification and claim 9 indicate that an individual in need of these methods of treatment are a diabetic patient.  It appears that administration of the composition to the patient is the only step needed to achieve the effects on energy expenditure, adipocytes, and adipogeneis.  Thus, the reference method should result in the claimed effects.  In addition, Majeed teaches administration of a C. rotundus extract with piceatannol, scirpusin A, and scirpusin B inhibits adipogenesis in mammalian cells (see column 3 and claims).  Thus, the artisan of ordinary skill would reasonably expect that administration of the composition taught by Deng and Kurita would cause an inhibition in adipogensis due to the overlapping active ingredients.  Therefore, the artisan would have been motivated to administer the composition of Deng and Kurita to specifically inhibit adipogenesis.
The references do not specifically teach that the composition contains 6 to 10% of the stilbenes.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Majeed specifically teaches that the C. rotundus extract with piceatannol, scirpusin A, and scirpusin B contains 5% stilbene (see abstract).  The artisan would expect the composition taught by the combination of the references would include a higher concentration of stilbenes because the composition taught by the combination of the references contains additional active ingredients.  In addition, varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

13.	No claims are allowed.
	

	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655